The writ of certiorari was directed to the appointment by respondent Caldwell, Director of Public Safety of the City of Orange, of one Miller as a patrolman on the police force, said Miller not being a "chanceman" nor having served as such, as required by the local ordinance as a condition of eligibility to appointment as patrolman. The Supreme Court dismissed the writ on the authority of the similar case of DeStefano v. CivilService Commission, decided at the same time and reported in126 N.J.L. 121, *Page 203 
apparently holding in that case that while chancemen if otherwise eligible are entitled to preference in appointment, the prosecutors were barred by laches. In that case the Civil Service Commission announced an examination to be held on April 28th, 1938, which was protested by DeStefano and others as not confined to chancemen. The examination was held, but not until September 15th, 1939, was defendant Rizzo (not a chanceman) appointed. DeStefano and his associates, however, did not move until May 17th, 1940, over eight months later, on which day certiorari
was allowed. The Supreme Court held that the inclusion of non-chancemen in the examination was irregular, and as we understand the opinion, that the appointment of a non-chancemen was also irregular, but dismissed the writ, as has been said, on the ground of laches. With that action we have no fault to find, as the delay of eight months after the irregular appointment affords ample justification for it. But we do not think that the period of laches began to run until the appointment was actually made: for as we view the matter, no legal wrong was done to the chancemen by examining others with them or indeed until the ordinance was violated by the actual appointment of an outside candidate not a chanceman, where there were chanceman eligibles who had passed the examination.
Applying these principles to the present case, the facts are that the appointment of Miller was made on June 10th, 1940, and the writ of certiorari was allowed on June 22d 1940, a regular motion day of the justice presiding in the Essex Circuit, after notice and argument. Obviously there was no laches, if, as we have just said, the legal injury arose from the appointment, for quite conceivably the appointing authority might have appointed a chanceman who had passed the examination.
These considerations lead to a reversal of the judgment under review, to the end that the appointment of Miller be set aside, with costs as against the City of Orange.